DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendment filed 07/23/2021 have been received and entered into the case record.
Claim 1 is amended.
Claims 30 and 31 are newly added.
Claims 1-31 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15-18 20, 23, 25-27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (2017. Cell Stem Cell 20: 844–857; IDS Reference No. 7 filed on 02/19/2021) as evidenced by Longmire et al. (2012. Cell Stem Cell 10: 398–411) in view of Rock et al. (2009. PNAS 106(31): 12771–12775; IDS Reference No. 14 filed on 02/19/2021),Tadoroko et al. (Development (2016) 143, 764-773),Horani et al. (2013. AMERICAN JOURNAL OF RESPIRATORY CELL AND MOLECULAR BIOLOGY VOL 49 Iss. 3, pp 341–347) and Miller (2018. bioRxiv 461103)
Regarding claim 1 step a, McCauley et al. teaches generating a population of Nkx2-1+ lung progenitor cells in a culture medium (1st culture medium) supplemented with CHIR99021 (i.e. Wnt agonist), FGF10, KGF, retinoic acid, and BMP4 (i.e. BMP) (p. 845, 2nd col. 2nd full para.; p. e3; Directed st culture medium, it is interpreted that the Nkx2-1+ progenitor cells have been contacted with the components in the differentiation media (Figure 1A). As this method is the same as the outlined protocol seen in the Figure 1C of the instant application, it is interpreted to read on claim 1 step a. Furthermore, it is taught by McCauley et al. that lung progenitor cells are contacted with CHIR and Wnt3 before sorting for analysis (Instant application Figure 2B). Additionally, McCauley details that one can further contact the cells with the culture medium supplemented with CHIR99021, FGF10, and KGF results in their differentiation into a heterogeneous population of cells expressing markers consistent with multiple lung lineages characteristic of both proximal airway and distal alveolar epithelia (p. p. 845, 2nd col. 2nd full para)
Regarding step b, McCauley then teaches resuspending the cells directly in undiluted growth factor reduced Matrigel matrix allowing the Matrigel / cell mixture to gel for 30 min at 37°C. (i.e. hydrogel) in order to form Matrigel drops (i.e. epithelial spheres) (p. 852, p. e4). 
Regarding step c, McCauley et al. teaches the drops were then completely covered in growth media or cSFDM (2nd culture medium), wherein FGF10 was added, Y-27632 (ROCK inhibitor), IBMX, 8-Bromoadensosine 3',5'-cyclic monophosphate sodium salt, and dexamethasone (steroid) (p. e4). 
Regarding step d, McCauley et al. teaches the cells were replated as 50,000-100,000 cells per well cultured in cSFDM (i.e. passaged and resuspended in second culture medium) (p. e4).
Regarding step e, McCauley et al. teaches that the cells were trypsinized and replated in two-dimensional culture on TransWell inserts at a confluency of 100,000 cells/cm2. Expansion was performed in PneumaCult ALI media (3rd cell culture medium) containing dexamethasone with SMAD inhibition by Dorsomorphin (SMAD inhibitor) and SB431542 (TGF-beta inhibitor) until confluent (p. e4). As this produced basal cells, it additionally reads on claim 23, as McCauley et al. teaches a method which comprises the limitations of claim 1 and makes basal cells (p. 848, 2nd Column 2nd para; 852, 2nd Column 3rd para)

Tadokoro et al. teaches that BMP inhibitors promote the cell proliferation of tracheal basal cells (Figure 1).
Horani et al. teaches that ROCK inhibition accelerated the maturation of basal cells (Abstract).
	It would have been obvious to one of ordinary skill in the art to combine BMP and ROCK inhibitors with the SMAD inhibitors and TGF-beta inhibitors of McCauley et al. with a reasonable expectation of success. An artisan would be motivated to utilize these inhibitors as BMP inhibitors are known to promote the cell proliferation of tracheal basal cells (i.e. airway basal cells) (Tadoroko et al.; Figure 1) and Rock inhibitors are known to accelerate the maturation of basal cells (Horani et al.; Abstract).
	Regarding claims 2, 18, 30, and 31, McCauley does not teach explicitly that the basal airway cells are sorted and only discloses immunofluorescent staining of the cells, however, in steps along the way other cells which had not been yet differentiated have been sorted by FACS for Nkx2-1 cell markers as well as NKX2-1, TP63, K5 (KRT5), NGFR, EGFR, and F3 (). 
	It would have been obvious to one of ordinary skill in the art to apply FACS sorting for Nkx2-1 cell markers to sort or isolate the airway basal cells as taught by McCauley et al. with a reasonable expectation of success. An artisan would be motivated to isolate and sort the basal cells based on the expression NKX2-1, TP63, K5 (KRT5) as it is taught to be a triad unique to airway basal cells (McCauley et al.; p. 848) and would better isolate the basal airway cells. Furthermore an artisan would be motivated to utilize NGFR and EGFR as cell markers for sorting as ITGA6,NGFR, F3, and EGFR are known to be used in combination to purify human lung basal cells by FACS (Rock et al.; Abstract, p. 12773; Miller p. 3, paragraph 2).
	Regarding claim 3, McCauley et al. teaches that the hydrogel used is Matrigel and therefore contains one or more extracellular matrix components (p. e4). 

	Regarding claim 6, McCauley et al. teaches that the BMP is BMP 4 (p. e3).
Regarding claim 7, McCauley et al. teaches that the FGF utilized are FGF10 and FGF2 (p. e4).
Regarding claim 8, McCauley et al. teaches that the ROCK inhibitor is Y-27632 (p. e4). 
Regarding claim 10, McCauley et al. teaches that the inhibitor of tgf-beta is SB431542 (p. e4).
Regarding claim 11, McCauley et al. teaches dorsomorphin as a BMP inhibitor (p. e4).
Regarding claim 12, McCauley et al. teaches contacting the cells with CHIR99021, retinoic acid, and BMP4 (p. e4). Because the cells are generated in the 1st culture medium, it is interpreted that the Nkx2-1+ progenitor cells have been contacted with the components in the differentiation media. As this method is the same as the outlined protocol seen in the Figure 1C of the instant application, it is interpreted to read on claim 1 step a.
Regarding claim 13, McCauley et al. teaches contacting the cells with FGF2, FGF10, dexamethasone, IBMX, 3',5'-cyclic monophosphate sodium salt, and Y-27632 (p. e4).
Regarding claim 15, McCauley et al. teaches that the cells are cultured in Matrigel droplets and therefore are cultured in a 3 dimensional environment (p. e4).
Regarding claim 16 and 17, McCauley et al. as evidenced by Longmire (reference cited as their previously taught method of generating Nkx2-1 cells on e5) teaches generating Nkx2-1+ lung progenitor cells via inducing definitive via culturing mESC cells in a serum free media, then culturing the stem cells in cSFDM supplemented with 100 ng/ml mNoggin and 10 mM SB431542. Additionally, the cells are contacted with mWnt3a (i.e. wnt agonist) as well as BMP 4 thereby inducing the differentiation of the stem cells into lung progenitor cells. The cells were then sorted and replated based on Nkx2-1+ expression (McCauley et al.; Directed Differentiation of mESCs to Nkx2-1+ Lung Epithelium, e5).
Regarding claim 20, as McCauley et al. does not disclose that the source of the stem cells being of a patient suffering from a disease, they are implicitly healthy.
Regarding claim 25 and 27, McCauley et al. teaches a lentivirus administered into a stem cell comprising a nucleic acid comprising a 3.7kb fragment of the human SPC promoter cloned into the 
	Regarding claim 26, McCauley et al teaches a nucleic acid which targets the basal marker of Nkx2-1. McCauley et al. does not teach the basal marker of tp63 in the nucleic acid. It would be obvious to one of ordinary skill in the art to target the marker of tp63 in place of Nkx2-1 as both are basal markers found in the basal thus it would be substituting known basal markers in the same basal cell for the purpose of inserting a nucleic acid sequence into a cell. 
	Therefore the invention would have been obvious to one of ordinary skill in the art.
	


Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (supra), Rock et al. (supra), Tadoroko et al. (supra) and Horani et al. (supra) as applied to claims 1-8, 10-13, 15-17, 20, 23, 25-27, 30 and 31 above and in further in view of Mou et al. (IDS Reference 10 filed on 02/19/2021)
McCauley et al. as evidenced by Longmire et al. in view of Rock et al., Tadoroko et al., and Horan et al. teaches a method of producing basal airways cells via culturing methods starting with stem cells derived from healthy subjects and differentiating them into basal cells as shown in the 103 rejection claims 1-8, 10-13, 15-17, 20, 23, 25-27, 30 and 31 above. 
Regarding claim 1 step a, McCauley et al. teaches culturing a population of Nkx2-1+ lung progenitor cells in a culture medium (1st culture medium) supplemented with CHIR99021 (i.e. Wnt agonist), FGF10, KGF, retinoic acid, and BMP4 (i.e. BMP) (p. 845, e3). 
Regarding step b, McCauley then teaches resuspending the cells directly in undiluted growth factor reduced Matrigel matrix allowing the Matrigel / cell mixture to gel for 30 min at 37_C. (i.e. hydrogel) in order to form Matrigel drops (i.e. epithelial spheres) (p. 852, e4). 
nd culture medium), wherein FGF10 was added, Y-27632 (ROCK inhibitor), IBMX, 8-Bromoadensosine 3',5'-cyclic monophosphate sodium salt, and dexamethasone (steroid) (p. e4). 
Regarding step d, McCauley et al. teaches the cells were replated as 50,000-100,000 cells per well cultured in cSFDM (i.e. passaged and resuspended in second culture medium) (p. e4).
Regarding step e, McCauley et al. teaches that the cells were trypsinized and replated in two-dimensional culture on TransWell inserts at a confluency of 100,000 cells/cm2. Expansion was performed in PneumaCult ALI media (3rd cell culture medium) containing dexamethasone with SMAD inhibition by Dorsomorphin (SMAD inhibitor) and SB431542 (TGF-beta inhibitor) until confluent (p. e4).
However McCauley et al. does not teach that the SMAD inhibitor is A83-01 nor that a BMP inhibitor would be utilized such as DMH1 in step e.
Mou et al. teaches that the combination of DMH1 and A83-01 is a dual inhibition of Smad and that the inhibition of Smad in differentiated cells facilitates the dedifferentiation of club cells into p63 basal cells (i.e. basal airway cells) (p. 227)
It would have been obvious to one of ordinary skill in the art to utilize both A83-01 and DMH1 as taught by Mou et al. in the method of culturing lung progenitor cells into basal cells as taught by McCauley et al. with a reasonable expectation of success. An artisan would be motivated to utilize both A83-01 and DMH1 in a method for producing basal cells as the combination is known in the art to promote the expansion of adult epithelial basal cells (Mou et al; p. 227, 229).
Therefore the invention would have been obvious to one of ordinary skill in the art.


Claims 1, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (supra), Rock et al. (supra), Tadoroko et al. (supra) and Horani et al. (supra) as applied to claims 1-8, 10-13, 15-17, 20, 23, 25-27, 30 and 31 above and in further view of Gowers et al. (2018. J Tissue Eng Regen Med. 12:e313–e317)

Gowers et al. teaches methods of utilizing cryopreserved airway epithelial cells for cell culture (Abstract). Patient tissue can be cryopreserved prior to the initiation of cell cultures. Although cryopreservation did slow the initiation of epithelial cell cultures, this finding could remove the necessity for specialist clinical and research facilities to be in close proximity in future airway and mucosal tissue‐engineering clinical procedures. Current protocols limit the number of sites capable of performing autologous airway cell therapies to those with both appropriate clinical and research facilities, but samples could be cryopreserved for transportation, expanding the potential application of these techniques (e316-e317).
It would have been obvious to one of ordinary skill in the art to cryopreserve the basal cells as taught by Gowers et al. produced by the method of McCauley et al. with a reasonable expectation of success. An artisan would be motivated to cryopreserve the basal cells as the cells can be cryopreserved for transportation and expand the amount of clinical sites capable of airway cell therapies (Gowers et al.; e316-e317).
Therefore the invention would have been obvious to one of ordinary skill in the art.

Claim 21, 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (supra), Rock et al. (supra), Tadoroko et al. (supra) and Horani et al. (supra) as applied to claims 1-8, 10-13, 15-17, 20, 23, 25-27, 30 and 31 above, and in further view of Kotton et al. (US2018/0208903)
McCauley et al. as evidenced by Longmire et al. in view of Rock et al., Tadoroko et al., and Horan et al. teaches a method of producing basal airways cells via culturing methods starting with stem cells derived from healthy subjects and differentiating them into basal cells as shown in the 103 rejection 
Kotton et al. teaches lung progenitors as well as basal airway cells for the purpose of treating cystic fibrosis (Abstract, para. 0232). The cells can be administered via injection into the airways (para. 0251). Kotton et al. further teaches that cells are derived from patients with cystic fibrosis in order to reproducibly generate clinically relevant airway epithelial cell types from patient-derived cells are important to facilitate clinical applications focused on modeling airway disease, testing novel therapeutic compounds, and potential future regenerative medicine approaches. (para. 0021-0022). 
	It would have been obvious to one of ordinary skill in the art to utilize stem cells obtained from patients with cystic fibrosis as taught by Kotton et al. in the differentiation and expansion methods taught by McCauley et al. as well as utilize the basal cells of McCauley et al. for the purpose of treating cystic fibrosis as taught by Kotton et al. with a reasonable expectation of success. An artisan would be motivated to utilize stem cells from a patient with cystic fibrosis in creating basal stem cells in order to model airway disease and testing novel therapeutic compounds (Kotton et al. para. 0021-0022). Furthermore it would be obvious for an artisan to utilize the basal cells of McCauley et al. for the treatment of cystic fibrosis as Kotton et al. teaches that it is known in the art to administer basal cells in order to treat cystic fibrosis (Abstract).
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments

In light of the amendments made in Applicant’s response filed 07/23/2021.  The 102 rejection has been withdrawn, however the new grounds of rejection is addressed in the 103 rejections shown above. 
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 

Examiner disagrees. Mou teaches that A83-01 and DMH1 in combination promote the expansion of adult epithelial basal cells (Mou et al; p. 227, 229).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632